          Case 1:20-cv-05493-AJN Document 11 Filed 07/31/20 Page 1 of 1



                                                                                                7/31/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  SARGEANT BULK ASPHALT, INC.,

                         Petitioner,
                                                                    20-cv-5493 (AJN)
                 –v–
                                                                         ORDER
  MAUI ASPHALT X-IV, LLC,

                         Respondent.



ALISON J. NATHAN, District Judge:

       On July 16, 2020, Petitioner Sargeant Bulk Asphalt, Inc. filed a Petition for the

Appointment of an Arbitrator. Dkt. No. 1. Petitioner shall file proof of service within one week

from the date of service on Respondent Maui Asphalt X-IV, LLC.

       It is hereby ORDERED that Respondent’s opposition to the Petition shall be due three

weeks from the date of service. Petitioner’s reply, if any, shall be due one week thereafter.

       IT IS FURTHER ORDERED that Petitioner serve a copy of this Order on Respondent

and inform Respondent of Rule 1.I of this Court’s Individual Practices, which requires all

attorneys representing parties before this Court to register promptly as filing users on ECF.

       IT IS FURTHER ORDERED that the parties shall confer and advise the court, by filing a
letter motion on ECF, if they believe that holding a conference would be appropriate.

       SO ORDERED.


              31 2020
 Dated: July _____,
        New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
